On May 2,1975 the court issued the following order:
Before CoweN, Chief Judge, Davis and Kashiwa, Judges.
“This case comes before the court on defendant’s motion to dismiss plaintiffs’ petition for the recovery , of income taxes on the ground that plaintiffs failed to file a timely claim for refund.
“Upon consideration thereof, the court finds that on April 4, 1974, plaintiffs filed a claim for refund of income taxes for the tax year ending December 31,1969. Under the provisions of the Internal Revenue Code, 26 U.S.C. §§ 7422 and 6511, plaintiffs’ deadline for filing the claim for refund was April 15,1973. Since the claim for refund was not filed within the time required by law, the count concludes that it has no jurisdiction of this case, and plaintiffs’ petition is hereby dismissed.”
Plaintiffs’ motion for reconsideration, motion for rehearing, and motion for new trial and other relief were denied by the court on October 3, 1975, November 26, 1975 and January 30,1976, respectively.